Title: Thomas Jefferson to Patrick Gibson, 1 March 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 1. 12.
          
		  
		   
		  I recieved yesterday your favor of Feb. 27. and one hundred Dollars inclosed in it. it was only one of the smallest size of Peacock’s ploughs which I wished to recieve: consequently his No 4. would not answer my purpose.
          
		  
		  
		  
		   
		  
		    
		  
		  
		  I have usually got my stock of red clover seed from the other side of the Blue ridge, but am quite disappointed there this year; and am therefore obliged to apply for it at your market where I am told there is plenty but high in price as is general this year. I must pray you to procure & send me in tight barrels ten bushels, as it is an article of such necessity as to render the price but a
			 secondary consideration. if Johnson’s boat should be at Richmond, or mr Randolph’s I would have it sent by them; but if not there, then by the very first boat coming to Milton, as the season for sowing is now passing.
		   
		  Johnson was guilty of a gross breach of promise in not taking down a load of flour for me as expected when I wrote my last letter to you. he has promised to do it in the course of this week. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        